Citation Nr: 1826083	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  05-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent for service-connected posttraumatic stress disorder (PTSD) from September 24, 2003, to April 24, 2008, and an initial evaluation greater than 50 percent from April 25, 2008.


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1968 to May 1972.  He served in the Republic of Vietnam and received the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

In June 2007, the Board denied the claim before it and the Veteran thereafter appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the parties filed a Joint Motion for Remand (Joint Motion).  Then, in a July 2, 2008 Order, the Court granted the Joint Motion and vacated the Board's decision as to the issue noted above, remanding the case for action consistent with the terms of the Joint Motion.

In March 2017, the Veteran withdrew his request for a Board hearing.

In a February 2004 rating decision, the RO assigned an initial disability rating of 30 percent, effective September 24, 2003.  In a February 2009 rating decision, the RO assigned an initial disability rating of 50 percent, effective April 25, 2008.

In March 2010 and May 2017, this matter was remanded for further development.  The case is once again before the Board.


FINDINGS OF FACT

1.  Throughout the period from September 24, 2003, to April 24, 2008, the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short and long term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  Throughout the period from April 25, 2008, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but not greater, for service-connected PTSD from September 24, 2003, to April 24, 2008, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an initial evaluation greater than 50 percent, for service-connected PTSD from April 25, 2008, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.


II.  Increased Rating

The Veteran asserts that his PTSD warrants an increased rating, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's claim was initially certified before August 4, 2014, the Board will consider both DSM-IV and DSM-V.

A.  Period from September 24, 2003, to April 24, 2008

On September 24, 2003, the Veteran filed a claim of entitlement to service connection for PTSD.  In February 2004, the RO assigned a disability rating of 30 percent from September 24, 2003, date of claim.  The Veteran timely filed his notice of disagreement in October 2004.  The Veteran timely filed a substantive appeal in January 2005.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date the claim was filed, the period beginning September 24, 2003.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2017).

The Board takes into consideration the Veteran's statements with respect to his PTSD disorder.  He has had bad dreams over the years causing him to hurt his spouse and mistreat his children.  See November 2003 statements.  He has neglected his family including children.  See January 2005 VA Form 9.  He was drinking six or more beers daily to cope.  See January 2005 statements.  At work he is forgetting more and more assignments and misplacing and forgetting others.  Id.  He has a short temper.  Id.  He has had suicidal ideation.  Id.  He has been an alcoholic, depressed, and has been continually isolating himself from his family on a daily basis.  See April 2008 statement in support of claim.  He has injured his spouse during numerous nightmares.  Id.

The Board acknowledges that while the Veteran is considered competent to report symptoms that he can personally observe because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his PTSD disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is considered competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his PTSD disorder.

Turning to the medical evidence of record, a PTSD VA examination was conducted in November 2003.  The examiner noted the following upon a mental status examination:  the Veteran was pleasant, cooperative, talkative, and somewhat intense; no impairment of thought process or communication; experiences flashbacks from time to time but denies delusions or hallucinations; eye contact was good and there was no inappropriate behavior; admits to past fleeting suicidal thoughts but never had a plan or attempted to take his life; able to maintain minimal personal hygiene and activities of daily living; no gross evidence of memory loss or impairment; complaints of "zoning out" and lack of concentration; forgets appointments; faster than usual speech at times; denied panic attacks but isolates himself when feeling anxious; often feels sad; impulse control issues; on guard much of the time, hypervigilant, and goes down on the floor when hearing a loud noise.  The examiner noted that these symptoms are chronic and have been present for many years.  Upon an assessment of PTSD, the examiner noted the following:  feelings of detachment or estrangement from others and a restricted range of affect; symptoms of increased arousal with difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; and exaggerated startle response.

In an October 2004 psychiatry evaluation, the examiner documented subjective reports of tension and irritability.  See September 2006 VA treatment records.  The Veteran overconsumes alcohol and is fearful about hurting his spouse or children while asleep.  Symptoms noted include: reduced interest and motivation at work and outside activities; no suicidal ideation; range of affect from tears to laughter; nightmares; anxiety; daily avoidance from certain places; hyper aroused and agitated; trouble falling asleep; good relationship with family and children and able to feel close, sorrow, and anger in these relationships; no sense that his future will be short; feelings of loneliness when around others; and a prolonged pattern of alcohol abuse.  Id.  The examiner noted the Veteran as alert and oriented to time, person, and place.  Id.  Speech was coherent, affect was labile.  Id.  No indices of dissociation, delusions, or hallucinations were noted.  Id.  He is compulsively active and judgment appeared adequate.  Id.

In a March 2006 VA treatment progress note, the Veteran is noted as alert, good hygiene, a normal speech rate and coherent, full range of affect, and mood being better; and he took medication for irritability.  See September 2006 VA treatment records.

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regards to the severity of the Veteran's PTSD disorder.  In reaching this conclusion, the Board has not overlooked the lay statements regarding the severity of the Veteran's condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's PTSD condition.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.

The Board notes that the Veteran was assigned a disability rating of 30 percent effective September 24, 2003.  The Board finds that the Veteran is entitled to a rating of 50 percent, but no greater, because he exhibits the symptoms required for a 50 percent rating under the General Rating Formula for Mental Disorders.  More specifically, in considering the frequency, duration, and severity of the Veteran's psychiatric symptoms, his VA treatment records and VA examination show that he forgets appointments, "zones out," cannot concentrate, has faster than usual speech, isolates himself from others, is on guard much of the time and hypervigilant, has feelings of detachment and estrangement from others, has restricted range of affect which is volatile, has reduced interest in work and outside activities, avoids certain places on a daily basis, and has a sense of loneliness around others.

There was no indication that the Veteran displayed any symptoms associated with a higher rating, such as occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.  While focused more on current symptoms, a September 2017 VA examiner commented that the Veteran reported some moderate difficulty with social functioning at his work throughout his time at his employer due to irritability and temper.

Accordingly, the Board finds that the evidence of record supports the conclusion that the Veteran's overall disability picture is contemplated by a 50 percent rating during the appeal period from September 24, 2003, to April 24, 2008, but preponderates against a rating in excess of 50 percent.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).


B.  Period from April 25, 2008

The Board notes that in February 2009, the RO assigned a disability rating of 50 percent from April 25, 2008, date of VA examination.  

The Board takes into consideration the Veteran's statements with respect to his PTSD disorder.  He has hit his spouse during violent nightmares remembering events during service.  See April 2008 statement in support of claim.  He takes medication to help with his nightmares and anxiety.  Id.  There have been times when he has become suicidal not caring if he lived or died.  See October 2008 statement in support of claim.  He has also had several thoughts of how he could kill himself while trying to make it look like an accident.  Id.

The Board acknowledges that while the Veteran is considered competent to report symptoms that he can personally observe because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his PTSD disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is considered competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his PTSD disorder.

Turning to the medical evidence of record, the legible portions of private treatment records dated January 2008 from Apex Behavior Health note denials of suicidal ideation.  The same records dated March 2008 note complaints of nightmares.  A later March 2008 progress note from Apex Behavior Health notes denials of suicidal ideation and alcohol dependence.  An April 2008 progress note denies suicidal ideation, positive for dreams with aggression, and forward progress in coping skills and problem solving.  A later April 2008 progress note reveals better sleep, less nightmares, and progress toward coping skills, problem solving, and family relationships.  Suicidal ideation was denied.  A May 2008 progress note reveals some nightmares, no suicidal ideation, some depression, and progress toward coping skills and problem solving.

A VA PTSD examination was conducted in January 2009.  The examiner noted: difficulty with daily mild depressed mood and some anhedonia.  Regarding family relationships, "he gets along well" with children but has marital problems.  Regarding his social relationships, the examiner reported few good friends but mostly acquaintances.  Regarding leisure activities, he enjoys reading, surfing the internet, photography, and television.  Regarding his violent tendencies, the Veteran reports that he has had confrontations with others and grabbed them by the throat.  The examiner noted some moderate impairment in social functioning and coping better with anger and violence.  On his psychiatric examination, the following was noted: his general appearance was clean, neatly groomed, and appropriately dressed; his psychomotor activity was unremarkable; his speech rapid; attitude was cooperative, friendly, and relaxed; affect normal; mood anxious; attention intact; orientation intact to person, time, and place; thought process circumstantiality tangentially; thought content unremarkable; no delusions; no sleep impairment; no hallucinations; no inappropriate behavior; no ritualistic or obsessive behavior; no panic attacks; no homicidal or suicidal thoughts; episodes of violence; able to maintain minimum personal hygiene; memory normal; subjective reports of difficulty in relationships due to irritability and problems with concentration; and the inability to handle financial affairs.

The legible portions of the Veteran's February 2010 private treatment records from provider Apex Behavioral Health note anger episodes.

An October 21, 2004 VA treatment progress note reveals range of affect from tears to laughter; no suicidal ideation; no reduced interest in work or outside activities; persistent pattern of avoidance; and appears hyper aroused and agitated.  See June 2010 VA treatment records.  The same records reveal a history of group treatment for PTSD and alcoholism.  He stays busy at work to avoid thinking too much.  Id.  He continues to get angry at work and irritable, almost to the point of aggression.  See November 8, 2005 VA treatment progress note in 2010 VA treatment records.  He is exercising and working a lot.  Id.  A May 31, 2007 VA treatment progress note reveals that he is well-groomed and cooperative, with fair eye contact, restricted mood, goal directed thought process, no evidence of any suicidal ideation, no delusions or paranoia, alert demeanor/oriented, and fair insight/judgment.  A January 12, 2005, VA treatment progress note reveals he is planning a family vacation and feeling better with medication, less angry and agitated, and has moderately better sleep.

A November 2010 neuropsychological screening notes no cognitive impairment.  See February 2012 VA treatment records.

An April 2012 PTSD VA examination noted occupational and social impairment with reduced reliability and productivity.  Symptoms included:  depressed mood; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; and nightmares.

VA treatment records received April 2015 reveal judgment as fair and good; forward thinking; mood from depressed and irritable to good and euthymic; normal rate and rhythm speech; moments of depression; no evidence of panic attacks; having some instances of suicidal ideation in the past; orientation intact; and good hygiene.

An addendum June 2015 PTSD VA examination notes that the severity of the Veteran's symptoms has remained stable and relatively unchanged.

July 2015 VA treatment records note no suicidal ideation; speech with normal rate and rhythm; some instances of anxiety and depression; some instances of irritability; and orientation intact.

April 2016 VA treatment records note judgment fair to good; no suicidal ideation; speech with a normal rate and rhythm; some instances of depression; some instances of irritability; and orientation intact.

Private treatment records from Apex Downriver Behavioral Health received September 2016 reveal instances of depression; problems staying asleep; gets upset at work and cannot control himself; and has met others who served in Vietnam with him.

September 2016 private treatment records from Brighton Center for Recovery document admission for alcohol dependence.  Judgment is poor, orientation intact, recent memory intact, and affect appropriate to situation.  His psychiatric evaluation reveals restless sleep; anger problems; comfortable social interaction; behavior as withdrawn, restless, and anxious; appropriate attire; normal motor activity; alert; orientation normal; a normal memory; average general knowledge; an obsessive perception; fair judgment; mood anxious and dysthymic with swings; and denial of suicidal or homicidal ideations.

January 2017 VA treatment records reveal judgment fair to good; mood that is better controlled; no suicidal ideation; speech normal; some instances of depression; some instances of irritability; orientation intact; and good hygiene.  He takes vacations including a trip to Costa Rica and spends weekends at a lake house.

A PTSD VA examination was conducted in September 2017.  The examiner noted occupational and social impairment with reduced reliability and productivity.  Symptoms include: depressed mood; chronic sleep impairment; mild memory loss; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was pleasant, alert, oriented, normal speech, normal thought process, and denied suicidal ideations.  No evidence of delusions or hallucinations was noted.  Memory and judgment seemed adequate and good, respectively.  On the Beck Depression Inventory-II exam, his score is classified in the severe range.  No evidence of cognitive dysfunction was noted.  The examiner noted that his depression does not warrant a separate, independent diagnosis at this time.  The examiner noted that the veteran is reporting a significant decrease in acute distress, low self-esteem, and somatic complaints, and unusual thoughts/distrust; however, he notes high levels of anxiety.  Regarding his employment and how his PTSD has affected his employment over the years, the examiner noted that the Veteran was able to maintain a job at his employer for 34 years, retiring in February 2016.  He reported some moderate difficulty with social functioning at his work throughout his time at his employer due to irritability and temper but resulted in being "written up" once per the Veteran's report.  Additionally, the examiner noted that the Veteran was allowed to work by himself and avoided problems with others, which resulted in a voluntary lay off.  Hence, the examiner noted that this demonstrated mild to moderate occupational impairment due to his PTSD diagnosis.

VA treatment records received September 2017 note judgment fair to good; some instances of mood swings; normal speech; moderate recurrent depression; some instances of irritability; normal orientation; and good relationships with his wife, children, and former supervisor.

March 2018 VA treatment records note some instances of nightmares and continuous psychiatric medication for PTSD.

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regards to the severity of the Veteran's PTSD disorder.  In reaching this conclusion, the Board has not overlooked the lay statements regarding the severity of the Veteran's condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's PTSD condition.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.

The Board notes that the Veteran was assigned a disability rating of 50 percent effective April 25, 2008, the date of VA examination.  The Board finds that the Veteran is not entitled to a rating in excess of 50 percent because he does not exhibit the symptoms required for a 70 percent rating under the General Rating Formula for Mental Disorders.  More specifically, in considering the frequency, duration, and severity of the Veteran's psychiatric symptoms, his VA treatment records, private treatment records, and VA examinations show that he has more consistently denied any suicidal ideation; he does not engage in any obsessional rituals; although there were two instances noted of rapid speech, his speech has had normal rate and rhythm throughout his record with no evidence of speech being illogical, obscure, or irrelevant; there were instances of irritability and spatial disorientation but not rising to a sufficient level of frequency, duration, and severity; and hygiene was consistently normal.  Additionally, the Board notes that his relationships with his spouse and children have improved and remained stable and he recently retired from his employer of 34 years.

There was no indication that the Veteran displayed any symptoms associated with a higher rating, such as total occupational and social impairment, which would warrant a 100 percent disability rating.

Accordingly, the Board finds that the evidence of record supports the conclusion that the Veteran's overall disability picture is contemplated by the existing 50 percent rating during the appeal period from April 25, 2008, but preponderates against a rating in excess of 50 percent.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against her claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.








ORDER

Entitlement to an initial evaluation of 50 percent, but not greater, for service-connected PTSD from September 24, 2003, to April 24, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation greater than 50 percent, for service-connected PTSD from April 25, 2008, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


